Reasons for Allowance
Claims 16-21 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 16, the prior art of record fails to disclose, teach, or suggest “comparing peaks of the acceleration versus rotational orientation data to peaks of acceleration due to circular motion; and adjusting a position of a counterweight on a crank arm of the pumping unit, thereby reducing a difference between the peaks of acceleration due to circular motion and the peaks of the acceleration versus rotational orientation data for subsequent operation of the pumping unit”.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sengul et al. (US PGPUB 2020/0392834) disclose a method which includes receiving acoustic signals from one or more acoustic sensors that are coupled to a beam pump unit. The method also includes identifying a frequency of the beam pump unit in the acoustic signals. The method also includes detecting an outlier in the acoustic signals based at least partially upon the identified frequency. The outlier represents an operational issue with the beam pump unit.
Sengul et al. (US PGPUB 2020/0392822) disclose an apparatus for determining load and displacement of a polished rod which includes a body. The body includes first and second clamping mechanisms that are configured to grip a tubular member of a beam pump unit at first and second axially-offset locations along the tubular member, respectively. The body also includes a base positioned at least partially between the first and second clamping mechanisms. The apparatus also includes a strain gauge coupled to the base and configured to measure a strain on the tubular member as the tubular member moves. The apparatus also includes a gyroscope configured to measure an orientation, an angular velocity, or both of the beam pump unit as the beam pump unit operates. The apparatus also includes an accelerometer configured to measure an acceleration of the beam pump unit as the beam pump unit operates.
Harding et al. (US PGPUB 2019/0024497) disclose a computer-implemented method which comprises attaching a plurality of wireless sensors to a pump jack; receiving time-stamped data from at least some of the plurality of wireless sensors attached to the pump jack, 
McCoy et al. (US Patent No. 5,406,482) disclose an oil well pumping unit which has a walking beam that raises and lowers a rod connected to a downhole pump. To perform well analysis, it is desirable to know the position of the rod during the stroke. An accelerometer is mounted on the pumping system unit to move in conjunction with the rod. An output signal from the accelerometer is digitized and provided to a portable computer. The computer processes the digitized accelerometer signal to integrate it to first produce a velocity data set and second produce a position data set. Operations are carried out to modify the signal and produce a position trace with stroke markers to indicate positions of the rod during its cyclical operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685